            Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 1 of 9. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 ECONOMY PRODUCE & VEGETABLE                            CASE NO.
 CO, INC.

                        Plaintiff,                      JUDGE

         vs.

 LIMEAID, LLC

 and

 SHOSHANA Z. FINEMAN

                       Defendants.


                                            COMPLAINT


       Plaintiff Economy Produce & Vegetable Co., Inc. (“Plaintiff” or “Economy”) brings this

civil action against Defendants Limeaid, LLC (“Limeaid”) and Shoshana Fineman, individually

and in her corporate capacity (all defendants collectively, “All Defendants”), for damages and

injunctive relief and alleges as follows:

                                            I. JURISDICTION

       1.      Federal Question jurisdiction is vested in this Court pursuant to the Perishable

Agricultural Commodities Act, 7 U.S.C. §499e(b)(2) and §499e(c)(5)(i) (“PACA”). This Court

has ancillary jurisdiction over Plaintiff’s state based claims pursuant to 28 U.S.C. §1367(a).

                                            II. VENUE

                                                 1
             Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 2 of 9. PageID #: 2



        2.       Venue is proper in this district pursuant to 28 U.S.C. §1391 in that the transactions

which are the subject of this action occurred in this district, and in that the Defendants reside in

this district.

                                           III. PARTIES

        3.       Plaintiff is an Ohio corporation with its principal place of business in Cleveland,

Ohio, and is engaged in the business of selling wholesale quantities of perishable agricultural

commodities through interstate commerce. Plaintiff is licensed by the United States Department

of Agriculture and maintains PACA license number 19820276 in good and active standing.

        4.       Defendant Limeaid is an Ohio limited liability company, with its principal place of

business in East Liverpool, Ohio. At all times relevant, Limeaid held PACA License number

20190127 in good and active standing, acting as a dealer and commission merchant of perishable

agricultural commodities in Ohio and as such is subject to the Perishable Agricultural

Commodities Act of 1930, as amended, 7 U.S.C. §499a, et seq., (“PACA”) and the Code of Federal

Regulations promulgated thereunder.

        5.       Defendant Shoshana Z. Fineman is or was, at all relevant times, a responsible

owner, shareholder, officer, partner, and/or director of Defendant Limeaid, and a person in control

of, and responsible for, the day to day operations of Limeaid and for the disposition of Defendant

Limeaid’s assets, including its PACA trust assets, over which she owes statutory fiduciary duties

to Plaintiff.

                                  IV. CLAIMS FOR RELIEF
                                             COUNT I
                                       ALL DEFENDANTS
                                (Failure to Maintain PACA Trust)

        6.       Plaintiff incorporates each and every allegation set forth in the preceding


                                                   2
               Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 3 of 9. PageID #: 3



paragraphs as if fully rewritten herein.

        7.         At Defendants’ request, Plaintiff sold perishable agricultural commodities on credit

to Defendants in interstate commerce, as set forth on the following table:

                                                                    Total Amount
                                                                                             Principal 1
   Dates of Transactions              Commodities Sold                  Sold
                                                                                           Amount Unpaid
        14-Jan-2019
                               Fresh Fruits and
             to                                          $18,916.50                           $18,916.50
                                 Vegetables
        29-Jan-2019
(See, Statement of Account and Invoices; attached hereto as Exhibit A.)

        8.         Plaintiff duly delivered the perishable agricultural commodities to Defendants.

        9.         Defendants received and accepted the perishable agricultural commodities from

Plaintiff.

        10.        Pursuant to the contract payment terms between the parties, Defendants are in

default with respect to the principal payment of $18,916.50 outstanding to Plaintiff, plus accruing

interest and attorneys’ fees.

        11.        Pursuant to the trust provisions of PACA, 7 U.S.C. §499e(c)(2), and the Code of

Federal Regulations promulgated thereunder, upon receipt of said commodities, a statutory trust

arose in favor of Plaintiff as to all commodities received by Defendants, all inventories of food or

other products derived from said commodities, and the proceeds from the sale of such commodities

until full payment is made for said commodities by Defendants to Plaintiff.

        12.        Defendants have failed and refused to pay for the commodities they ordered,

received and accepted from Plaintiff, despite due demand.

        13.        On each of the outstanding invoices sent by Plaintiff to Defendants, Plaintiff, as a



        1
            Plus accruing contractual interest at 1½% per month (18% per annum) and attorneys’ fees.

                                                          3
             Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 4 of 9. PageID #: 4



PACA licensee, included the language prescribed by statute (7 U.S.C. §499e(c)(4)) to notify the

buyer that a seller/supplier of perishable agricultural commodities is preserving its rights as a

beneficiary of the statutory trust. (See, Exhibit A attached hereto.)

       14.      On each of the outstanding invoices sent by Plaintiff to Defendants, Plaintiff placed

language notifying Defendants that all unpaid balances are subject to interest charges and

attorneys’ fees. (See, Exhibit A attached hereto.)

       15.      Plaintiff is an unpaid creditor, supplier and seller of perishable agricultural

commodities as those terms are defined under the PACA.

       16.      Upon information and belief, Defendants have dissipated and are continuing to

dissipate the corpus of the statutory trust which arose in favor of Plaintiff and grew upon each

delivery to Defendant of perishable agricultural commodities.

       17.      The failure of Defendants to hold in trust for the benefit of Plaintiff such perishable

agricultural commodities received by them from Plaintiff, and all inventories of food or other

products derived from said commodities, and the proceeds from the sale of such commodities until

full payment of the sums owing to Plaintiff for said commodities is made, constitutes a violation

of PACA and PACA Regulations and is unlawful.

       18.      As a direct and proximate result of Defendants’ failures described above, Plaintiff

has suffered damages.

                                           COUNT II
                                      ALL DEFENDANTS
                               (Dissipation of PACA Trust Assets)

       19.      Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       20.      Upon information and belief, proceeds obtained from the resale of the perishable

                                                  4
             Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 5 of 9. PageID #: 5



agricultural commodities purchased on credit from Plaintiff that were needed to make full payment

promptly to trust beneficiaries as required by PACA, were improperly expended by Defendants

for other purposes.

       21.      On the face of each invoice generated by Plaintiff for produce sales to Defendants,

Plaintiff, as a PACA licensee, included the language prescribed by statute (7 U.S.C. §499e(c)(4))

as notification of its intent to preserve the benefits of the PACA statutory trust, plus interest and

attorneys’ fees.

       22.      Upon information and belief, Defendants received funds subject to the trust arising

under 7 U.S.C. §499e(c), which should have been used to pay Plaintiff’s outstanding invoices, but

were not.

       23.      As a direct and proximate result of the dissipation of PACA trust assets by

Defendants, Plaintiff has suffered damages.

                                           COUNT III
                                            LIMEAID
                   (Unfair Conduct/Failure to Pay Trust Funds) (7 U.S.C. §499b)

       24.      Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       25.      Defendant Limeaid has failed and refused without reasonable cause to pay Plaintiff

the principal amount of $18,916.50 from the PACA trust, plus accruing interest and attorneys’

fees, which sum is unpaid and overdue to Plaintiff for the perishable agricultural commodities

ordered, received and accepted by Defendants.

       26.      The failure of Defendant Limeaid to make said payments to Plaintiff from the

statutory trust fund without reasonable cause constitutes Unfair Conduct and is a violation of the

PACA (7 U.S.C. §499b), and, as a direct and proximate result, Plaintiff has suffered damages.

                                                 5
             Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 6 of 9. PageID #: 6



                                         COUNT IV
                                  SHOSHANA Z. FINEMAN
             (Breach of Fiduciary Duty/Non-Dischargeability) [11 U.S.C. §523(a)(4)]

       27.      Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       28.      At all times relevant, Defendant Shoshana Z. Fineman managed, controlled and

directed the purchase of perishable agricultural commodities on credit from Plaintiff on behalf of

Defendant Limeaid.

       29.      Defendant Shoshana Z. Fineman received, in the regular course of business, funds

subject to the PACA statutory trust which were not used for the payment of Plaintiff’s outstanding

invoices.

       30.      Defendant Shoshana Z. Fineman, in breach of his fiduciary obligations arising

under PACA, directed the disbursement of trust funds for purposes other than making full and

prompt payment to Plaintiff as required by PACA, 7 U.S.C. §499b(4), thereby heightening liability

herein to a state of non-dischargeability pursuant to 11 U.S.C. §523(a)(4).

       31.      As a result of the foregoing, Defendant Shoshana Z. Fineman has violated her

fiduciary duties as a trustee of the PACA trust in failing and refusing to make the payments

required to satisfy the priority trust interests of Plaintiff, and, as a direct and proximate result,

Plaintiff has suffered damages.

                                          COUNT V
                                          LIMEAID
                            (Action on Account/Breach of Contract)

       32.      Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       33.      Between January 14, 2019, and January 29, 2019, Defendant Limeaid contracted

                                                 6
             Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 7 of 9. PageID #: 7



with Plaintiff to purchase perishable agricultural commodities on credit. (See, Exhibit A.)

       34.      Plaintiff performed all terms and conditions under the contracts.

       35.      Pursuant to the payment terms of the contracts, Defendant Limeaid is in default to

the Plaintiff on amounts unpaid and outstanding. Upon information and belief, Defendant Limeaid

has ceased all business operations and will therefore be unable to pay Plaintiff.

       36.      Defendant Limeaid breached its obligations to perform under the contracts by

failing and refusing to pay Plaintiff the principal amount of $18,916.50, plus interest and attorneys’

fees. As a direct and proximate result of non-payment, Plaintiff has suffered damages.

                                            COUNT VI
                                       ALL DEFENDANTS
                                  (Interest and Attorneys’ Fees)

       37.      Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       38.      Pursuant to PACA, 7 U.S.C. §499e(c), and the Code of Federal Regulations

promulgated thereunder, Defendants Limeaid and Shoshana Z. Fineman were statutorily required

to maintain a trust in favor of Plaintiff in order to make full payment to Plaintiff of said amount.

       39.      As a result of the failure of Defendants Limeaid and Shoshana Z. Fineman to

maintain the trust and to make full payment promptly, Plaintiff has been required to pay attorneys’

fees and costs in order to bring this action to compel payment of the trust res.

       40.      As a result of the failure of Defendants Limeaid and Shoshana Z. Fineman to

comply with their statutorily mandated duties to maintain the trust and make full payment

promptly, Plaintiff has lost the use of said money.

       41.      Plaintiff will not receive full payment as required by PACA, 7 U.S.C. §499e(c), if

Plaintiff must expend part of said payment on attorneys’ fees, and litigation costs, and also suffer

                                                  7
             Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 8 of 9. PageID #: 8



the loss of interest on the outstanding amounts owed, all because of violations by Defendants

Limeaid and Shoshana Z. Fineman of their statutory duties to maintain the trust and make full

payment promptly.

       42.      In addition to the above allegations, Plaintiff maintains express claims for interest

and attorneys’ fees based upon the terms on each statement, as between merchants, which were

bargained for terms of the contracts and are sums owing in connection with the produce transaction

pursuant to 7 U.S.C. §499e(c), and provisions of federal and/or state law governing contracts.

       WHEREFORE, Plaintiff Economy Produce & Vegetable Co., Inc. respectfully prays that

this Court issue an Order:

       a.       granting non-dischargeable judgment in favor of Plaintiff and against All

                Defendants, jointly and severally, in the principal amount of $18,916.50, together

                with pre- and post-judgment interest, attorneys’ fees, and costs of this action;

       b.       declaring and directing Defendants Limeaid and Shoshana Z. Fineman, jointly and

                severally, to establish and/or preserve a trust fund consisting of funds sufficient to

                pay Plaintiff’s total PACA trust claim of $18,916.50, plus interest and attorneys’

                fees;

       c.       enjoining, until the entry of the relief herein requested and compliance therewith,

                All Defendants, jointly and severally, and their agents, employees and

                representatives from in any way, directly or indirectly, transferring, assigning or

                otherwise disposing of the above-described trust funds, or any interest therein, in

                whole or in part, absolutely or as security;

       d.       declaring and directing All Defendants, jointly and severally, to assign, transfer,

                deliver and turn over to Plaintiff as much of the above-described trust fund as is

                                                  8
     Case: 4:19-cv-01204 Doc #: 1 Filed: 05/28/19 9 of 9. PageID #: 9



        necessary to fully compensate Plaintiff for the damages it has suffered and

        continues to suffer; and

e.      granting Plaintiff reasonable costs and expenses, including attorneys’ fees in this

        action, and such other relief, whether in law or in equity, as this Court deems just

        and proper.

                                      Respectfully submitted,

                                      /s/ Samuel N. Dodoo
                                      Ryan M. Gembala (#0079431)
                                      Samuel N. Dodoo (#0092968)
                                      O’TOOLE, MCLAUGHLIN, DOOLEY &
                                      PECORA CO., LPA.
                                      5455 Detroit Rd.
                                      Sheffield Village, Ohio 44054
                                      Telephone:     (440) 930-4001
                                      Facsimile:     (440) 934-7205
                                      Email:         rgembala@omdplaw.com
                                                     sdodoo@omdplaw.com
                                      Counsel for Plaintiff Economy Produce &
                                      Vegetable Co., Inc.




                                         9
